Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4-13, 15-17 and 19-22 are pending.  Claims 3, 14 and 18 are canceled.
The 35 USC 112 2nd paragraph Rejection has been withdrawn due to Applicant’s response.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) receiving, via a card entry module of a customer service terminal computer of the merchant, a personal account number (PAN) of an open loop card of the open loop cardholder to be associated with the gift value; capturing, via a rules entry module of the customer service terminal computer, rules for redemption of the gift value associated the PAN, the rules entry module guiding an operator of the customer service terminal computer through entry of the rules for redemption at a user interface of the customer service terminal computer, the rules for redemption specifying one or more rules for redemption of the gift value with a qualifying purchase involving the open loop card, the rules for redemption at least including an amount of the gift value and a merchant or brand for the qualifying purchase; formatting, via a communicating, via the monitor server, a signal to a messaging system that the credit amount has been applied to the transaction, and in response to the message system receiving the signal that the credit amount has been applied to the transaction, generating a notification message that the credit amount has been applied to the transaction; branding the notification message with a brand identifier associated with the merchant; and, sending the notification message to a device of a user associated with the PAN.  The claims are drawn to offering a customer a discount or credit amount on a future transaction (which avoids issuing a gift card) and processing the future 
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of a point of sale system, server provider computer and monitor server to perform the steps.  The system, computer and server are recites at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The additional elements do not integrate the abstract idea into a practical application.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of using a point of sale system, service provider computer and monitor server to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The dependent claims are only further narrowing the abstract idea.  The claims are not patent eligible.

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.
Applicant argues “the USPTO’s analysis in Example 42 stands in stark contrast to the Office’s analysis of the current claims in this Office Action and is inconsistent with the examples and guidance put forth by the USPTO.”  Claim 1 of  Example 42: The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).  In the instant invention, the POS, computer and server performs the steps of receiving, capturing, formatting, communicating, receiving, storing, determining, calculating and sending.  These are generic computer components performing generic computer functions.  There is no improvement any computer or computer technology.
Applicant argues “amended claim 1, 13, 19 recite sufficient additional elements, which integrate the invention into a practical application and do not simply recite computer components at a high level.”  The instant Specification does not provide any indication that the listed computer components are anything other than generic, off-the-shelf computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knowles et al., U.S. PG-Pub No. 2014/0025453 (reference B on the attached PTO-892) and Isaacson et al., U.S. Patent No. 8,285,643 (reference A on the attached PTO-892) do not explicitly teach that the credit amount is being held at the merchant until the credit amount is applied to the second transaction. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697